Rule 501. Privilege in GeneralThe common law — as interpreted by United States courts in the light of reason and experience — governs a claim of privilege unless any of the following provides otherwise:  the United States Constitution; a federal statute; or rules prescribed by the Supreme Court.  But in a civil case, state law governs privilege regarding a claim or defense for which state law supplies the rule of decision. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1933; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Committee on the Judiciary, House Report No. 93–650 Article V as submitted to Congress contained  thirteen Rules. Nine of those Rules defined specific non-constitutional  privileges which the federal courts must recognize (i.e. required  reports, lawyer-client, psychotherapist-patient, husband-wife,  communications to clergymen, political vote, trade secrets, secrets of  state and other official information, and identity of informer). Another  Rule provided that only those privileges set forth in Article V or in  some other Act of Congress could be recognized by the federal courts.  The three remaining Rules addressed collateral problems as to waiver of  privilege by voluntary disclosure, privileged matter disclosed under  compulsion or without opportunity to claim privilege, comment upon or  inference from a claim of privilege, and jury instruction with regard  thereto. The Committee amended Article V to eliminate all of  the Court's specific Rules on privileges. Instead, the Committee,  through a single Rule, 501, left the law of privileges in its present  state and further provided that privileges shall continue to be  developed by the courts of the United States under a uniform standard  applicable both in civil and criminal cases. That standard, derived from  Rule 26 of the Federal Rules of Criminal Procedure, mandates the  application of the principles of the common law as interpreted by the  Courts of the United States in the light of reason and experience. The  words “person, government, State, or political subdivision thereof” were  added by the Committee to the lone term “witness” used in Rule 26 to  make clear that, as under present law, not only witnesses may have  privileges. The Committee also included in its amendment a proviso  modeled after Rule 302 and similar to language added by the Committee to  Rule 601 relating to the competency of witnesses. The proviso is  designed to require the application of State privilege law in civil  actions and proceedings governed by Erie R. Co. v. Tompkins, 304 U.S. 64 (1938), a result in accord with current federal court decisions. See Republic Gear Co. v. Borg-Warner Corp., 381 F.2d 551,  555–556 n.2 (2nd Cir. 1967). The Committee deemed the proviso to be  necessary in the light of the Advisory Committee's view (see its note to  Court [proposed] Rule 501) that this result is not mandated under Erie. The rationale underlying the proviso is that  federal law should not supersede that of the States in substantive areas  such as privilege absent a compelling reason. The Committee believes  that in civil cases in the federal courts where an element of a claim or  defense is not grounded upon a federal question, there is no federal  interest strong enough to justify departure from State policy. In  addition, the Committee considered that the Court's proposed Article V  would have promoted forum shopping in some civil actions, depending upon  differences in the privilege law applied as among the State and federal  courts. The Committee's proviso, on the other hand, under which the  federal courts are bound to apply the State's privilege law in actions  founded upon a State-created right or defense removes the incentive to  “shop”. Notes of Committee on the Judiciary, Senate Report No. 93–1277 Article V as submitted to Congress contained 13  rules. Nine of those rules defined specific nonconstitutional privileges  which the Federal courts must recognize (i.e., required reports,  lawyer-client, psychotherapist-patient, husband-wife, communications to  clergymen, political vote, trade secrets, secrets of state and other  official information, and identity of informer). Many of these rules  contained controversial modifications or restrictions upon common law  privileges. As noted supra, the House amended article V to eliminate all  of the Court's specific rules on privileges. Through a single rule,  501, the House provided that privileges shall be governed by the  principles of the common law as interpreted by the courts of the United  States in the light of reason and experience (a standard derived from  rule 26 of the Federal Rules of Criminal Procedure) except in the case  of an element of a civil claim or defense as to which State law supplies  the rule of decision, in which event state privilege law was to govern. The committee agrees with the main thrust of the  House amendment: that a federally developed common law based on modern  reason and experience shall apply except where the State nature of the  issues renders deference to State privilege law the wiser course, as in  the usual diversity case. The committee understands that thrust of the  House amendment to require that State privilege law be applied in  “diversity” cases (actions on questions of State law between citizens of  different States arising under 28 U.S.C. §1332).  The language of the House amendment, however, goes beyond this in some  respects, and falls short of it in others: State privilege law applies  even in nondiversity. Federal question civil cases, where an issue  governed by State substantive law is the object of the evidence (such  issues do sometimes arise in such cases); and, in all instances where  State privilege law is to be applied, e.g., on proof of a State issue in  a diversity case, a close reading reveals that State privilege law is  not to be applied unless the matter to be proved is an element of that  state claim or defense, as distinguished from a step along the way in  the proof of it. The committee is concerned that the language used  in the House amendment could be difficult to apply. It provides that “in  civil actions * * * with respect to an element of a claim or  defense as to which State law supplies the rule of decision,” State law  on privilege applies. The question of what is an element of a claim or  defense is likely to engender considerable litigation. If the matter in  question constitutes an element of a claim, State law supplies the  privilege rule; whereas if it is a mere item of proof with respect to a  claim, then, even though State law might supply the rule of decision,  Federal law on the privilege would apply. Further, disputes will arise  as to how the rule should be applied in an antitrust action or in a tax  case where the Federal statute is silent as to a particular aspect of  the substantive law in question, but Federal cases had incorporated  State law by reference to State law. [For a discussion of reference to  State substantive law, see note on Federal Incorporation by Reference of  State Law, Hart & Wechsler, The Federal Courts and the Federal  System, pp. 491–494 (2d ed. 1973).] Is a claim (or defense) based on  such a reference a claim or defense as to which federal or State law  supplies the rule of decision? Another problem not entirely avoidable is the  complexity or difficulty the rule introduces into the trial of a Federal  case containing a combination of Federal and State claims and defenses,  e.g. an action involving Federal antitrust and State unfair competition  claims. Two different bodies of privilege law would need to be  consulted. It may even develop that the same witness-testimony might be  relevant on both counts and privileged as to one but not the other. [The  problems with the House formulation are discussed in Rothstein, The  Proposed Amendments to the Federal Rules of Evidence, 62 Georgetown University Law Journal 125 (1973) at notes 25, 26 and 70–74 and accompanying text.] The formulation adopted by the House is pregnant  with litigious mischief. The committee has, therefore, adopted what we  believe will be a clearer and more practical guideline for determining  when courts should respect State rules of privilege. Basically, it  provides that in criminal and Federal question civil cases, federally  evolved rules on privilege should apply since it is Federal policy which  is being enforced. [It is also intended that the Federal law of  privileges should be applied with respect to pendant State law claims  when they arise in a Federal question case.] Conversely, in diversity  cases where the litigation in question turns on a substantive question  of State law, and is brought in the Federal courts because the parties  reside in different States, the committee believes it is clear that  State rules of privilege should apply unless the proof is directed at a  claim or defense for which Federal law supplies the rule of decision (a  situation which would not commonly arise.) [While such a situation might  require use of two bodies of privilege law, federal and state, in the  same case, nevertheless the occasions on which this would be required  are considerably reduced as compared with the House version, and  confined to situations where the Federal and State interests are such as  to justify application of neither privilege law to the case as a whole.  If the rule proposed here results in two conflicting bodies of  privilege law applying to the same piece of evidence in the same case,  it is contemplated that the rule favoring reception of the evidence  should be applied. This policy is based on the present rule 43(a) of the Federal Rules of Civil Procedure which provides: In any case, the statute or rule which favors  the reception of the evidence governs and the evidence shall be  presented according to the most convenient method prescribed in any of  the statutes or rules to which reference is herein made.] It is intended  that the State rules of privilege should apply equally in original  diversity actions and diversity actions removed under 28 U.S.C. §1441(b). Two other comments on the privilege rule should be  made. The committee has received a considerable volume of correspondence  from psychiatric organizations and psychiatrists concerning the  deletion of rule 504 of the rule submitted by the Supreme Court. It  should be clearly understood that, in approving this general rule as to  privileges, the action of Congress should not be understood as  disapproving any recognition of a psychiatrist-patient, or husband-wife,  or any other of the enumerated privileges contained in the Supreme  Court rules. Rather, our action should be understood as reflecting the  view that the recognition of a privilege based on a confidential  relationship and other privileges should be determined on a case-by-case  basis. Further, we would understand that the prohibition  against spouses testifying against each other is considered a rule of  privilege and covered by this rule and not by rule 601 of the competency  of witnesses. Notes of Conference Committee, House Report No. 93–1597 Rule 501 deals with the privilege of a witness not  to testify. Both the House and Senate bills provide that federal  privilege law applies in criminal cases. In civil actions and  proceedings, the House bill provides that state privilege law applies  “to an element of a claim or defense as to which State law supplies the  rule of decision.” The Senate bill provides that “in civil actions and  proceedings arising under 28 U.S.C. §1332 or 28 U.S.C. §1335, or between citizens of different States and removed under 28 U.S.C. §1441(b) the privilege of a witness, person, government, State or political  subdivision thereof is determined in accordance with State law, unless  with respect to the particular claim or defense, Federal law supplies  the rule of decision.” The wording of the House and Senate bills differs  in the treatment of civil actions and proceedings. The rule in the House  bill applies to evidence that relates to “an element of a claim or  defense.” If an item of proof tends to support or defeat a claim or  defense, or an element of a claim or defense, and if state law supplies  the rule of decision for that claim or defense, then state privilege law  applies to that item of proof. Under the provision in the House bill, therefore,  state privilege law will usually apply in diversity cases. There may be  diversity cases, however, where a claim or defense is based upon federal  law. In such instances, Federal privilege law will apply to evidence  relevant to the federal claim or defense. See Sola Electric Co. v. Jefferson Electric Co., 317 U.S. 173 (1942). In nondiversity jurisdiction civil cases, federal  privilege law will generally apply. In those situations where a federal  court adopts or incorporates state law to fill interstices or gaps in  federal statutory phrases, the court generally will apply federal  privilege law. As Justice Jackson has said: A federal court sitting in a non-diversity case  such as this does not sit as a local tribunal. In some cases it may see  fit for special reasons to give the law of a particular state highly  persuasive or even controlling effect, but in the last analysis its  decision turns upon the law of the United States, not that of any state. D'Oench, Duhme & Co. v. Federal Deposit Insurance Corp., 315 U.S. 447, 471 (1942) (Jackson, J., concurring). When a federal court chooses to absorb state  law, it is applying the state law as a matter of federal common law.  Thus, state law does not supply the rule of decision (even though the  federal court may apply a rule derived from state decisions), and state  privilege law would not apply. See C. A. Wright, Federal Courts 251–252  (2d ed. 1970); Holmberg v. Armbrecht, 327 U.S. 392 (1946); DeSylva v. Ballentine, 351 U.S. 570, 581 (1956); 9 Wright & Miller, Federal Rules and Procedure §2408. In civil actions and proceedings, where the rule of  decision as to a claim or defense or as to an element of a claim or  defense is supplied by state law, the House provision requires that  state privilege law apply. The Conference adopts the House provision. Committee Notes on Rules—2011 Amendment The language of Rule 501 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.